Citation Nr: 1200999	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-29 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the period prior to March 5, 2011; and in excess of 20 percent for the period beginning March 5, 2011; for lumbar spine degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service from June 1982 to September 1982 and from December 1984 to December 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Prior to March 5, 2011, the Veteran's lumbar spine DDD was manifested by forward flexion to, at worst, 90 degrees; thoracolumbar spine range of motion to, at worst, 210 degrees; pain on motion; mild paravertebral spasm; and thoracolumbar spine tenderness; without additional functional loss due to pain, weakness, lack of endurance, or incoordination; and without evidence of incapacitating episodes.  

2.  Beginning March 5, 2011, the Veteran's lumbar spine DDD was manifested by forward flexion to, at worst, 60 degrees; thoracolumbar spine range of motion to, at worst, 135 degrees; pain on motion without additional functional loss due to pain, weakness, lack of endurance, or incoordination upon repetitive motion; but with incapacitating episodes lasting approximately two days each in the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the period prior to March 5, 2011, for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a disability rating in excess of 20 percent for the period beginning March 5, 2011, for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5243 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DDD of the lumbar spine is evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Intervertebral disc syndrome can also be rated based on incapacitating episodes. Under these criteria, a 10 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent disability rating is warranted when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In April 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported experiencing daily back pain that was a 9 out of 10 in intensity.  He reported that the pain radiated upward into his upper back and neck.  He denied experiencing any weakness, stiffness, fatigability, or decrease in endurance.  The Veteran reported that he did not take any medication for treatment of his back, but that he did see a chiropractor for treatment purposes.  He denied using any assistive devices as a result of his back disability.  The Veteran reported that he worked as a materials handler and that he had difficulty with lifting.  He reported that he was careful when he lifted, but that he sometimes had to abstain from lifting heavy objects.  He reported that he had missed three and one half days of work during the preceding year as a result of his back pain.

Upon physical examination, the thoracolumbar spine range of motion measurements were as follows: flexion to 98 degrees without pain, extension to 10 degrees without pain, left lateral flexion to 10 degrees without pain, right lateral flexion to 11 degrees with pain, and right and left lateral rotation to 45 degrees each without pain.  There were two small paravertebral spasms noted at approximately the L5-S1 level.  The examiner noted that the Veteran had difficulty arising from flexion, but there was no difficulty in the act of flexion itself.  There was no tenderness to palpation noted.  The Veteran's posture and musculature were normal.  Deep tendon reflexes were 2+, straight leg raising tests were negative, sharp and light touch were intact, and strength was 5/5 in both lower extremities.  The examiner diagnosed lumbar spine DDD and noted that pain was the primary limiting factor.

In November 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced pain that had gotten progressively worse over time.  He reported that he continued to receive chiropractic treatment for his back, but that he also took Mobic.  The Veteran reported that he experienced painful flare-ups, during which time his range of motion was reduced by approximately 95 percent.  He also reported that both his feet became sensitive and painful during flare-ups.  The Veteran reported symptoms of stiffness and spasms; but denied experiencing radiation of pain, numbness, tingling, weakness in any extremity, or bowel or bladder incontinence.  The examiner reported that the Veteran had not experienced any incapacitating episodes in the past 12 months.  The Veteran reported that he worked at a Dell manufacturing plant and that in the last 12 months, he had taken four weeks off work as a result of his low back disability.  The Veteran reported that he used a cane to help him walk during flare-ups.  He reported that he could walk for 30 minutes, stand for 30 minutes, and sit for 30 minutes.

Upon physical examination, the entire spine was found to have normal curvature and the Veteran's posture was normal.  The Veteran's gait was noted to be normal.  There were no muscle spasms, guarding, or tenderness.  Ankylosis of the spine was not observed.  Straight leg raising was negative.  There were no nonorganic physical signs observed.  Muscle tone was normal, there was no atrophy present, motor function was normal in both lower extremities, sensory function was normal in both lower extremities, Babinski was negative, and reflexes in the knees were normal.  Reflexes in the ankles were one out of two.  Thoracolumbar spine range of motion measurements were as follows: flexion to 90 degrees with pain at 90 degrees, extension to 10 degrees with pain at 10 degrees, right lateral bending to 35 degrees without pain, left lateral bending to 20 degrees with pain at 20 degrees, right lateral rotation to 30 degrees without pain, and left lateral rotation to 25 degrees with pain at 25 degrees.  There was no loss of motion secondary to pain, weakness, or lack of endurance after repetition.  The examiner confirmed the diagnosis of lumbar spine DDD and reported that the Veteran's disability had a significant effect on the Veteran's occupation.  

In March 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported his back pain had become progressively worse over time, particularly in the last two years.  The Veteran reported that his pain was constant and was shooting and throbbing in nature.  He reported that at its baseline, the pain was usually a 3-4 out of 10 in intensity.  He reported that after activity the intensity of his back pain increased to a 9 out of 10 in intensity.  He reported that he did experienced radiating pain and that at times the pain would shoot up into his shoulder blades and neck.  He also reported that the pain occasionally radiated into his groin and into his legs.  The Veteran reported that he experienced both leg and upper torso weakness as a result of his low back disability.  The Veteran reported that he took Flexeril and Ibuprofen for pain with fair relief.  He reported that he saw a chiropractor approximately 5-8 times per month and that he used a cold pack as needed to help loosen up his back.  The Veteran reported that he experienced flare-ups approximately every two weeks and that they would last approximately three days.  He reported that during flare-ups the pain was shooting and throbbing, that it would start at his low back and radiate into his neck and legs, and would sometimes get so bad that he could not do anything.  The Veteran reported that flare-ups were precipitated by taking a wrong step, constant walking, standing for too long without an opportunity to rest, or sitting to long.  He reported that chiropractic adjustments, ice packs, Ibuprofen, and Flexeril all alleviated his flare-up symptoms.  It was reported that the Veteran experienced severe limitation of motion and decrease in function during flare-ups.  The Veteran reported that when the pain was really bad, he would feel very warm and sweat profusely.  He reported experiencing weakness in his upper torso and in his legs, but denied falling as a result of his legs giving out.  He denied experiencing numbness, weight lose, malaise, dizziness, vision changes, bladder incontinence, dysuria, bowel incontinence or changes in bowel habits, and erectile dysfunction.    The Veteran was noted to be able to walk unaided and reported that he could walk for a half mile before he experienced increased pain and reported that he could walk approximately two miles before the pain became unbearable and he would have to stop.  The Veteran reported that he intermittently used a turtle shell back brace, which he typically wore during planned periods of prolonged driving or walking to prevent increased back pain.  He reported using a single point cane approximately two days per week during flare-ups to help alleviate leg pain, but noted that using the cane did not alleviate back pain.  The Veteran reported that his usual occupation was as a Dell production manager, but that he was not currently working.  However, he did report that he could probably return to work so long as he was given leeway to take frequent breaks from floor work.  In addition to his reported limitations when standing and sitting for long periods, the Veteran also reported that he was unable to perform lifting and carrying.  The examiner reported that the Veteran had experienced two incapacitating episodes as a result of his DDD in the past 12 months where the Veteran was seen by his chiropractor for an adjustment and advised to stay off his feet and was bedbound for a duration of two days.  

Upon physical examination, spinal curvature was normal.  There was no atrophy or apparent deformity noted.  There was no gibbus, kyphosis, lumbar flattening, lordosis, or scoliosis.  The Veteran had upright posture with good head position and a steady gait.  The symmetry and rhythm of the spine were both normal, except that there was a slight lean to the right with back extension.  Spinal motion was mostly fluid, with cautious movement noted when rising from flexion.  Thoracolumbar spine range of motion measurements were as follows: flexion to 60 degrees, with the Veteran reporting shakiness when rising from the flexed position sooner than instructed; extension to 20 degrees, with a slight lean to the right; left lateral flexion to 25 degrees; right lateral flexion to 20 degrees, with pain; left lateral rotation to 5 degrees; and right lateral rotation to 5 degrees.  There was no additional loss due to weakness, pain, fatigue, or incoordination after repetitive motion.  There was objective evidence of pain on motion, in that the Veteran demonstrated slow, cautious, and limited range of motion without grimace or guarding.  There was tenderness noted along the spine at L1 and L5-S1.  There was no paraspinal tenderness, though the Veteran did report a feeling of tightness.  There were no spasms, weakness, atrophy, or guarding noted.  There was no fixed deformity (ankylosis) and there was no other abnormality of the spinal musculature.  The Veteran's spinal contour was preserved and his gait was normal.  Sensory examination was normal.  Motor examination, muscle tone, and muscle strength were normal.  Deep tendon reflexes were normal, straight leg raising test was negative, and there were no nonorganic physical signs present.  The examiner confirmed the diagnosis of lumbar spine DDD.  

The Veteran also receives fairly regular chiropractic treatment from private provider.  Of record is an April 2007 letter from the Veteran's chiropractor documenting his treatment.  Lumbar spine range of motion measurements were included in the letter and were as follows: flexion to 110 degrees, extension to 13 degrees, left lateral flexion to 20 degrees with pain, and right lateral flexion to 22 degrees.  It was noted that all other orthopedic testing of the lumbar spine was essentially normal.

In December 2007, the Veteran was afforded an X-ray of his lumbar spine.  At that time, it was noted that there may be minimal retrolisthesis of L3 on L4 and L5 on S1, but that alignment was otherwise anatomic.  Disc space height was decreased at L5-S1, but vertebral body and disc space height were otherwise maintained.  There were no pars defects.  The impression at that time was spondylosis.  

Other private treatment notes show that the Veteran has consistently made complaints of low back pain and received treatment for such.  However, there are no thoracolumbar spine range of motion measurements of record in the treatment notes.  

In February 2008, the Veteran was afforded a magnetic resonance imaging scan (MRI) of his lumbar spine.  At that time, it was noted that the Veteran had disc bulges at L2-3, L3-4, and L4-5 without significant encroachment.      

In an August 2008 letter from the Veteran's chiropractor, it was noted that the Veteran continued to seek chiropractic treatment and receive "gentle adjustments" and his lumbar spine range of motion measurements were reported as identical to those previously noted above in the April 2007 letter.

In an April 2010 letter from the Veteran's chiropractor, it was noted that the Veteran had developed weakness in his legs as a result of his lumbar spine DDD.  It was also noted that the Veteran continued to seek chiropractic care on an as needed basis.  

Also of record is an April 2007 statement from the Veteran's spouse.  In her statement, she reported that the Veteran's back problems had gone from bad to worse in the past year.  She reported that the Veteran had missed work because he was unable to bend over to even tie his shoes and that he was unable to turn at the waist.  The Veteran's spouse also reported that the Veteran's disability had affected their daily life in that household projects had come to standstill because the Veteran was unable to physically complete them because of his back pain and the Veteran's daily activities had been minimized.  

Also of record is a July 2008 letter from a friend of the Veteran, Mr. K.O.  In his letter, Mr. K.O. reported that he had observed the Veteran in great physical pain.  He also reported that the Veteran's wife was an avid horsewoman and the Veteran was unable to engage in those types of activities with her because of the physical limitations caused by his back pain.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the period prior to March 5, 2011, for lumbar spine DDD.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experienced limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; that his combined range of motion of the thoracolumbar spine was limited to 120 degrees or less; or that he experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time during the period in question.  In fact, the limitation of motion reported during this period by the VA examiners and the Veteran's private chiropractor was nowhere near severe enough to warrant a higher disability rating.  Therefore, a disability rating in excess of 10 percent is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to pain, weakness, or lack of endurance upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the period beginning March 5, 2011, for lumbar spine DDD.   In this regard, the Board notes that there is no evidence of record indicating that the Veteran experiences limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine In fact, it was specifically noted in the March 2011 VA examination report that there was no fixed deformity or ankylosis of the lumbar spine.  Therefore, a disability rating in excess of 20 percent is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to pain, weakness, lack of endurance, or incoordination upon repetitive motion.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

As the Veteran has reported experiencing two separate incapacitating episodes, as defined for VA compensation purposes, in the last 12 months, the Board has considered assigning a disability rating for the Veteran's lumbar spine DDD under Diagnostic Code 5243 for both periods on appeal.  However, there is no evidence indicating that the Veteran had incapacitating episodes that had a total duration of one week, but less than 2 weeks, as he reported that the two separate episodes lasted only two days each.  Additionally, there is no evidence of record documenting incapacitating episodes, as defined for VA compensation purposes, prior to the March 2011 VA examination report.  Therefore, the Veteran would not be entitled to even a 10 percent disability rating for either period on appeal if he were rated based on incapacitating episodes.  Therefore, the Veteran is appropriately using the criteria for rating disabilities of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.    

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, the Veteran's neurological findings at his VA examinations were essentially normal, and there is no other evidence of neurological impairment due to the disability.  Therefore, the Board finds that a separate evaluation for neurological impairment is not warranted for any portion of the rating period on appeal.  Additionally, the Board notes that the Veteran has complained of numbness in his arms and hands.  However, there is no evidence of record indicating that such numbness is in any way related to his service-connected lumbar spine DDD.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Board notes that the Veteran is not currently working.  However, the Veteran admitted at his VA examination that he would be able to maintain employment if he were given the right accommodations, such as avoiding both prolonged sitting or standing.  There is no indication that the Veteran has been unable to obtain employment that would accommodate his disability.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent for the period prior to March 5, 2011, and in excess of 20 percent for the period beginning March 5, 2011, for lumbar spine DDD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


